Citation Nr: 1117965	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-22 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a right shoulder impingement, status post surgery with instability (hereinafter "right shoulder disorder"), currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1980 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision rendered by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).

For the reasons set forth below, the de novo claim for service connection for scoliosis of the thoracolumbar spine with recurrent low back pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right shoulder disorder is manifested by no worse than slight limitation of motion due to pain on additional use and no neurological findings.

2.  In a final decision dated in August 2001, the Board denied reopening the Veteran's claim of entitlement to service connection for scoliosis of the thoracic and lumbar spine, with recurrent low back pain.

3.  The evidence that has been associated with the claims file subsequent to the August 2001 Board decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for scoliosis of the thoracic and lumbar spine, with recurrent low back pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for the right shoulder disorder have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5201 (2010).

2.  The August 2001 Board decision which continued a prior denial of service connection for scoliosis of the thoracic and lumbar spine, with recurrent low back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).

3.  New and material evidence has been received since the August 2001 prior final Board decision sufficient to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Initially, the Board notes that, with respect to the claim to reopen the previously disallowed claim for service connection for scoliosis of the thoracic and lumbar spine, with recurrent low back pain, the Board will be granting this portion of the Veteran's appeal.  [The underlying claim for service connection is being remanded to the RO to ensure compliance with the duty to assist provisions of the VCAA.]  Thus, in light of the favorable decision to reopen this previously denied issue, herein, the Board finds that any deficiency in complying with VCAA concerning a reopened claim is harmless error and that no useful purpose would be served by remanding the appeal to the RO in this regard.  

With respect to the remaining issue adjudicated herein (the Veteran's increased rating claim), the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Specifically, under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Specifically, prior to adjudication of the Veteran's increased rating claim during the current appeal, a letter sent to the Veteran in September 2007 fully satisfied the duty to notify provisions of  VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate the issue; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to this claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this increased rating claim is required.  

In addition, the September 2007 correspondence notified the Veteran of the type of evidence that may reflect a worsening of his service-connected right shoulder disability, including ongoing treatment records; statements from his treating physician(s); his own statements as to the frequency and severity of his symptoms; and statements from individuals who are able to describe from their knowledge and personal observations the manner in which his disability has worsened.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  

As to the duty to assist, the Veteran's service, VA, and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (20109).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The claims folder contains September 2007 and October 2008 VA examination reports.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history to support the conclusions reached.  

The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board's proceeding to adjudicate the merits of the Veteran's increased rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not warranted in this case.

In this case, the Veteran contends that his right shoulder disorder is manifested by adverse symptomatology that warrants a rating in excess of the currently assigned 30 percent evaluation.

Currently, the Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm.  A 20 percent rating is assigned for limitation of motion at shoulder level on the major or minor side.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side; and a 20 percent rating is assigned for limitation of motion to midway between side and shoulder level on the minor side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side; and a 30 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the minor side.  

In this case, the Veteran is right hand dominant.  Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction. See 38 C.F.R. § 4.71a, Plate I.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5201.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5201 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (a shoulder disability).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5201.  

In a September 2008 VA examination, the Veteran reported pain, stiffness and swelling in the right shoulder with limitation of motion and function.  Range of motion testing showed flexion and abduction to 180 degrees with pain starting at 90 degrees.  Rotation was to 90 degrees with pain starting at 60 degrees.  The examiner found no pain, fatigue, weakness, lack of endurance, incoordination or additional limitation of motion on repetitive testing.  The examiner diagnosed degenerative arthritic changes in the right shoulder with no acute fractures or dislocations.  The examiner noted painful range of motion and tenderness in the shoulder.  

In an October 2008 VA examination report, the Veteran reported pain, weakness, swelling, lack of endurance, fatigability and dislocation of the right shoulder.  Additionally, he described symptoms of numbness in the arm.  On examination, the examiner noted tenderness and guarding of movement with slight subluxation on the right without signs of edema, effusion, weakness, redness or heat.  Range of motion testing showed flexion and abduction to 180 degrees and rotation to 90 degrees.  The examiner noted that the right shoulder joint was additionally limited by pain on additional use.  There was no fatigue, weakness, lack of endurance, incoordination or additional limitation on repetitive use.  The examiner indicated that neurological testing showed normal findings.  The examiner noted no change in diagnosis and stated that the Veteran's condition was symptomatic with subjective shoulder pain and painful range of motion.  The examiner noted that the Veteran's overhead activity and sports would be limited due to his shoulder condition.

Based on the objective medical findings of record, the Board finds no basis to award a rating higher than the current 30 percent disability evaluation based on impairment resulting from limitation of motion of the Veteran's right shoulder.  In this regard, the VA examination reports show full range of motion with pain on motion and only some limitation of function and activities upon additional use.  Neurological findings were normal.  Thus, the next higher rating of 40 percent, based on limitation of motion of the Veteran's right shoulder, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (which requires evidence of limitation of the major upper extremity to 25 degrees from the side for assignment of a 40 percent evaluation).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45, 4.59 (2009).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  With regard to the evidence showing additional pain and limitation on repetition, the Board notes that these factors have already been contemplated by the Veteran's current 30 percent disability evaluation.  Thus, a higher evaluation based on these factors is not warranted.

Additionally, the Board also finds that a higher evaluation is not warranted under any other potentially applicable Diagnostic Codes related to the shoulder such as DC 5200 because he does not have ankylosis, DC 5202 because he does not have an impaired humerus, and/or DC 5203 because he does not have an impaired clavicle or scapula.  Indeed, with regard to the arthritis of the right shoulder, it is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  As the Veteran's rating under DC 5201 contemplates limitation of function and motion,  DC 5003 is inapplicable.
The Board acknowledges the Veteran's contentions regarding his increased rating claim and finds such contentions credible and competent to report observable lay symptoms.  38 C.F.R. § 3.159(a)(2).  A lay person is thus competent to testify about symptomatology where the determinative issue is not medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 405- 406 (1995) (lay statements about a person's own observable condition or pain are competent evidence); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is competent when it regards features or symptoms of injury or illness).  However, the Board finds that the Veteran's contentions are outweighed by the probative medical evidence of record showing no symptomatology that would warrant an increased rating.

In reviewing the Veteran's claim for a higher rating for his service connected right shoulder disorder, the Board has also considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria found in the rating schedule for shoulder disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Therefore, the Board finds that referral for an extraschedular evaluation is not warranted.  

The objective evidence regarding the Veteran's right shoulder, as well as his subjective complaints of pain and weakness are contemplated in his current 30 percent disability evaluation.  Thus, there is no basis to grant an increased rating.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  Accordingly, this aspect of the Veteran's claim is denied.

New and Material Evidence

Historically, the Veteran's claim for service connection for scoliosis of his thoracic and lumbar spine, with recurrent low back pain (low back disability), was denied in a final Board decision  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100 (2010).  Thereafter, the Veteran requested to reopen his claim for service connection for a low back disorder.  In November 2007, the RO continued to deny this claim on the basis that new and material evidence had not been submitted in order to reopen the claim.  Thereafter, the Veteran filed a timely appeal.  Thus, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current claim on appeal.  

Although the RO has denied reopening the previously denied claim for service connection, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  In this regard, the Board notes that, regardless of the RO's determination on the matter of reopening the Veteran's claim for service connection, that decision is not binding on the Board, and the Board must decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Thus, before reaching the merits, the Board must first rule on the matter of reopening of the Veteran's claim.  

A claimant may seek to reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

A decision by the Board shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1100.  

Because the August 2001 Board decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether new and material evidence has been submitted, "the Board must presume that the newly submitted evidence is credible."  Justus v. Principi at 510.  However, the Board is not required "to consider the patently incredible to be credible."  Duran v. Brown, 7 Vet. App. 216 (1994); see also King v. Brown, 5 Vet. App. 19, 21 (1993) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) (noting that Board must not assume credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion").

Initially, the Board acknowledges the Veteran's contentions that his current low back disability is related to service.  Generally, and in this regard, service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The August 2001 prior Board decision denied the Veteran's claim to reopen on the basis that no new and material evidence had been submitted to reopen the previously denied issue.  The Board reiterated the RO's 1982 finding that service connection for a low back disorder was not warranted because this disorder existed prior to service and was not shown to have been aggravated by or during service.  Evidence present at the time of the decision included the Veteran's service treatment records, which showed that the Veteran suffered from scoliosis prior to entering service, as it was noted on his entry physical examination.  The records also showed that, despite occasional flare-ups during service, the Veteran suffered no permanent worsening or aggravation of scoliosis during service.

Since the August 2001 Board decision, the Veteran has submitted multiple lay statements reiterating his contention that his current low back disability is related to service.  Also, he has submitted a January 2006 X-ray report showing multilevel degenerative changes in his thoracic and lumbar spine.  Notably, in December 2008, Dr. A. A. submitted a letter stating that the Veteran's scoliosis did not contribute to his current degenerative joint disease in the spine, but that the condition could have been caused by trauma or wear and tear, such as the Veteran's active duty.  

The Board finds the recently submitted evidence of record "new" because it is not duplicative of record.  This evidence has not previously been submitted and is "material" because it presents a possible favorable nexus to service and as such, raises a reasonable probability of substantiating the Veteran's claims.  See 38 C.F.R. § 3.156.  In this regard, the prior Board decision denied the Veteran's claim on the basis that there was no chronic disability associated with service-rather there was only a diagnosis of scoliosis not shown to be aggravated by service.  The additional medical records added to the claims file since the time of the prior Board decision shows a new diagnosis of degenerative joint disease of the spine, and raises the possibility that such diagnosis is related to service.

Accordingly, the Board finds that new and material evidence has been submitted.  Therefore, the claim for service connection for a low back disability is reopened.  The Board will remand the claim for additional development.  


ORDER

An increased rating for a right shoulder impingement, status post surgery with instability, currently evaluated as 30 percent disabling, is denied.

New and material evidence having been received, the request to reopen the claim of entitlement to service connection for a low back disability is granted.  




(CONTINUED ON NEXT PAGE)
REMAND

Although further delay is regrettable, the Board finds that additional development is necessary in order to adjudicate the remaining issue on appeal.  Specifically, with regard to a low back disability, the Veteran contends that his current low back disorder is related to service.  His contentions include a theory of direct causation as well as aggravation of a preexisting condition.  As noted above, a December 2008 private treatment records indicates a possible medical nexus between the Veteran's current back disability and service.

The Board notes that no VA examination has been afforded the Veteran for this issue.  As noted previously, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record:  (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

As previously discussed herein, the medical and lay evidence of record tends to show that the Veteran has a current diagnosis of degenerative joint disease of the spine as well as a diagnosis of scoliosis since before service entrance and has reported symptoms of back pain since service.  Accordingly, and as no medical opinion has yet been offered, the Board finds that a remand of this service connection claim is necessary to accord him the opportunity to undergo a pertinent VA examination to address the nature and etiology of his disability. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an adequate VCAA notification letter pertaining to the issue remaining on appeal-entitlement to service connection for a low back disability.  

2.  Schedule the Veteran for an appropriate VA examination.   The claims folder should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  All necessary tests, including X-rays, should be performed.

Following review of the claims folder and an examination of the Veteran, the examiner is requested to discuss the etiology of any low back disability found on examination.  Specifically, the examiner should address the following:

(A)	Did a low back disability exist at the time of the Veteran's entrance into military service?  [In answering this question, the examiner should address the finding of scoliosis on service entrance.]  

(B)	If the Veteran is found to have had a low back disability at the time of his entrance into active duty, the examiner is asked to opine as to whether that preexisting disability permanently increase in severity during the Veteran's military service? 

(C)	If there was a measurable increase in severity of a preexisting low back disability during service, is this permanent increase in severity due to the natural progression of the disability or due to superimposed disease or injury in service?

(D)	If, in the alternative, it is determined the Veteran did not have a preexisting low back disorder when entering the military, is it at least as likely as not (50 percent or more probable) that any current low back disability is otherwise related to his military service?  [In answering this question, the examiner should note and discuss the current diagnosis of degenerative joint disease of the spine as well as the December 2008 private examiner's opinion relating this disorder to the Veteran's service.]  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

The examiner is advised that the term "aggravated" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

3.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record and readjudicate the issue claim.  The AMC/RO must provide clear rationale for the decision.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


